United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 12, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-41290
                         Summary Calendar


                     UNITED STATES OF AMERICA,

                          Plaintiff-Appellee,

                              versus

                      MICHAEL WAYNE CAMPBELL,

                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                        USDC No. 1:04-CR-27
                       --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Michael Wayne Campbell appeals from his guilty-plea conviction

for mailing threatening communications to a United States judge, in

violation of 18 U.S.C. § 876(c). Campbell argues that the district

court violated the principles of United States v. Booker, 543 U.S.

220 (2005), and Blakely v. Washington, 542 U.S. 296 (2004), by

making findings at sentencing based on a preponderance of the

evidence that increased his guideline range.     The district court

was entitled to find by a preponderance of the evidence all facts

necessary to calculate the guideline range, and there was no Sixth

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 05-41290
                                       -2-

Amendment error.       See United States v. Johnson, 445 F.3d 793, 798

(5th Cir.), cert. denied, 126 S. Ct. 2884 (2006); United States v.

Mares, 402 F.3d 511, 519 (5th Cir.), cert. denied, 126 S. Ct. 43

(2005).

     Campbell also argues that the district court erroneously

calculated      his   criminal    history    points    and    criminal   history

category because it failed to treat a prior conviction for escape

and a prior conviction for aggravated robbery as related.                     He

argues that the offenses occurred on the same day and that he was

sentenced to concurrent terms in the same proceeding. Campbell has

failed to show that these offenses were consolidated in state court

or that the offenses had a close factual relationship, and the

district court did not err.         See United States v. Bryant, 991 F.2d

171, 177-78 (5th Cir. 1993); United States v. Ainsworth, 932 F.2d

358, 361 (5th Cir. 1991); U.S.S.G. § 4A1.2, comment. (n.3).                   We

also note that Campbell’s criminal history category would have been

the same even if the offenses had been considered related because

the district court determined Campbell was a career offender.                See

U.S.S.G. § 4B1.1(b).

     Finally, Campbell argues that the district court erroneously

denied    him    a    reduction    for    acceptance     of      responsibility.

Approximately two weeks after pleading guilty to threatening a

United    States      District    Court     judge,    Campbell    sent   another

threatening letter to the judge.            The district court’s conclusion

that Campbell failed to show a withdrawal from criminal conduct was
                           No. 05-41290
                                -3-

not without foundation.   See United States v. Franks, 46 F.3d 402,

406 (5th Cir. 1995).

     AFFIRMED.